On Behearing.
Fenner, J.
We granted a rehearing in this case solely upon' the question of prescription of defendant’s judgment.
The substantive relief sought by plaintiff in her suit herein, was a perpetual injunction against further proceedings under a writ of fieri facias issued upon the judgment of defendant, Levy, against W. S. Cal*1303houn. This is the sole prayer of her petition. One of several grounds upon which that relief was based, was the charge that the judgment referred to was prescribed; but there were other grounds ample to maintain the relief — notably, that the judgment was more than ten years old and had never been revived. We held that the proceeding and judgment of revival were absolute nullities, because taken in a court having no jurisdiction over the question, and that the judgment, therefore, had not been revived. This was, of course, sufficient to sustain the injunction restraining the execution.
Defendant, however, in his answer affirmed the validity of his judgment and of the proceedings of revival, and prayed for judgment dissolving the injunction with damages, declaring the title of plaintiff tó the property seized to be fraudulent and simulated, and that he be permitted to proceed with its sale under his ft. fa. To this demand, the plaintiff filed a plea of prescription to the judgment relied on by defendant, and excepted peremptorily, on the ground that defendant not being a creditor and having no lien or mortgage on the property, had no right or interest to attack the title of plaintiff.
The final judgment decreed that the writ of injunction be maintained and perpetuated, and “ that the plea of prescription filed by the plaintiff to the judgment and claim of the defendant be sustained.” Our former decree affirmed this judgment. Defendant claims that he is injured by that portion of the judgment which maintains the plea of prescription, because it would operate as res judicata against him in a subsequent action to revive his judgment, contending that the prescription of his judgment, and of his action to revive the same, was interrupted by the citation issued and served in his former revival suit, although brought before an incompetent court.
If the prescription of judgments and of actions to revive them, is subject to the same modes of interruption as apply to prescription of all other rights and actions, it is clear that citation even before an incompetent court, does operate such interruption. C. C. 3518, 3551.
It has been held by our predecessors that the statute of 1853, now Art. 3547, did not-provide an exclusive mode of preventing the prescription of judgments, but left such prescription subject to all the other modes of interruption provided by law. Succession of Patrick, 30 An. 1071.
We fully concur in .the doctrine of that case. The act of 1858, now embodied in Art. 2278 C. 0., provides that “ parol evidence shall not be received to prove any acknowledgment or promise to pay any judgment, sentence or decree of any court, in or out of the State, for the purpose or in order to- take such judgment, sentence or decree out of prescription, or to revive the same after prescription has run or been com-*1304pie'ted.” It is impossible to reconcile this article with the theory that the mode provided in Art. 3547, is exclusive of other modes of interrupting the prescription of judgments.
If, then, the prescription of this judgment was interrupted by the citation' heretofore referred to, the action to revive yet lies under the very terms of the proviso of Art. 3547, which says; “Any party interested in any judgment may have the same revived at any time before it is prescribed, by having a citation issued according to law,” &c.
We find it unnecessary, in this case, to pass upon the plea of prescription at all, and shall not do so; but the foregoing considerations demonstrate the propriety of annulling that portion of the judgrhent appealed from which maintains the plea, leaving parties at liberty to raise that issue in any suit which may hereafter be brought to revive the judgment. Nor, in thus changing our former decree, shall we mulct the plaintiff in the costs of the appeal. The maintenance of the plea of prescription was, in effect, merely a reason for rejecting the reconventional demands of defendant; and as our decree, as amended, will sustain the entire relief sought by plaintiffs, and will not allow any of the counter-relief sought by defendant, the judgment appealed from remains substantially unchanged. We adopt this course the more readily, because, as this particular question of interruption of prescription was never suggested in this Court until presented in the application for rehearing, we may fairly presume it was not urged in the court d qua, and the plaintiff is, therefore, to blame for the error.
It is, therefore, ordered that our former decree herein be annulled and set aside; and it is now ordered, adjudged, and decreed that the judgment appealed from be amended by striking therefrom that portion which'sustains the plea of prescription filed by the plaintiff to the judgment and claim of the defendant; and that, in all other respects the said judgment be affirmed, defendant, Levy, to pay the cost of this appeal.